Order entered November 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01320-CV
                                     No. 05-14-01321-CV
                                     No. 05-14-01322-CV

                            IN RE KEPHREN THOMAS, Relator

                Original Proceeding from the Criminal District Court No. 2
                                  Dallas County, Texas
                  Trial Court Cause No. F1450677, F1450678, F1450679

                                           ORDER
                Before Chief Justice Wright and Justices FitzGerald and Francis

       Before the Court are relator’s October 29, 2014 motion for injunction/preliminary relief,

which seeks a reduction of his bail or release on personal recognizance bond, and relator’s

motion for access to legal resources and for appointment of counsel. Relator’s motion for

injunction/preliminary relief concerns matters raised in his petition for writ of habeas corpus,

which we dismissed for lack of jurisdiction on October 23, 2014. Relator’s motion for access to

legal resources seeks access to legal resources or the appointment of counsel to assist him until

the conclusion of his habeas corpus proceeding.             We DENY relator’s motion for

injunctive/preliminary relief and DENY his motion for access to legal resources and appointment

of counsel.
/s/   KERRY P. FITZGERALD
      JUSTICE